department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc spr-129469-01 cc psi memorandum for bettie ricca cc lm mct was from kathy reed senior technician reviewer cc psi subject closing_agreement this chief_counsel_advice comments on a proposed closing_agreement in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend b c d this memorandum expresses our concerns about the proposed classification of certain assets as 5-year_property in the proposed closing_agreement with b the proposed agreement provides for the classification of certain assets placed_in_service by b from c through the taxable_year ended d for purposes of determining depreciation_deductions under the general depreciation system in sec_168 pursuant to the proposed agreement depreciable assets related to b’s wellness center for its employees b’s distribution centers storing the products manufactured by it and b’s kitchens for testing its products will be classified as 5-year_property for the reasons discussed below we believe that these depreciable assets are classified as 7-year_property instead of 5-year_property for purposes of sec_168 sec_167 provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention spr-129469-01 the classification of depreciable_property subject_to sec_168 is determined under sec_168 by reference to class_life or by statute pursuant to sec_168 property with a class_life of more than years but less than years is classified as 5-year_property and property with a class_life of years or more but less than years is classified as 7-year_property sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities in the case of a lessor of property sec_1_167_a_-11 provides that unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property is determined as if the property were owned by the lessee however in the case of an asset_guideline_class based upon the type of property such as trucks or railroad cars as distinguished from the activity in which used the property is classified without regard to the activity of the lessee revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category should be placed in the asset category revrul_77_476 1977_2_cb_5 holds that an oil pipeline owned by an electric utility company and used to transport oil between the company’s dock and its inland generating facility is operated for the sole purpose of supplying fuel for the taxpayer’s own use in producing electricity and therefore is included in asset cla sec_49 electric utility steam production plant rather than in asset cla sec_46 pipeline transportation spr-129469-01 under a class_life depreciation regime property is classified according to the industrial or commercial activity in which the taxpayer is engaged except for the types of assets that are usually used in many different activities that is assets described in asset classes dollar_figure through of rev_proc where a taxpayer is engaged in more than one industrial or commercial activity the cost of assets used in each activity are to be separated and depreciation_deductions calculated separately for each activity if an item of property is used in two industrial or commercial activities that correspond to two activities depreciation_deductions for the item are calculated based on the activity in which the item is primarily used if two identical items for example two forklifts are primarily used in each of two separate industrial or commercial activities of a taxpayer depreciation_deductions for each item are computed based on the activity in which the item is primarily used besides classifying property by reference to class_life certain property is classified by statute regardless of its class_life for example any qualified_technological_equipment as defined in sec_168 is classified as 5-year_property pursuant to sec_168 also pursuant to sec_168 any property that does not have a class_life and is not otherwise classified under sec_168 or is classified as 7-year_property in the present case we understand that b is engaged in a farming_business as defined in sec_263a and manufactures food and meat products the asset class of revproc_87_56 generally applicable to b’s farming_business is asset class agriculture which has a class_life of years the asset class of revproc_87_56 generally applicable to b’s manufacturing business is asset class manufacture of other food and kindred products which has a class_life of years based on the class lives of assets included in asset class or such assets are classified as 7-year_property under sec_168 and therefore have a recovery_period of years for purposes of the general depreciation system of sec_168 we understand that the depreciable assets related to b’s wellness center for its employees b’s distribution centers storing the products manufactured by it and b’s kitchens for testing its products were determined to be 5-year_property because the assets are included in asset cla sec_57 distributive trades and services of revproc_87_56 or do not have a class_life we disagree assuming these assets do not have a class_life the 5-year_property classification is inappropriate pursuant to sec_168 this section provides that any property that does not have a class_life and is not otherwise classified under sec_168 or is classified as 7-year_property further as discussed below we believe that these assets are included in the asset class associated with b’s farming or manufacturing business thereby resulting in the assets being classified as 7-year_property spr-129469-01 with respect to the distribution centers b stores the products that it manufactures in these distribution centers before such products are sold by b to others b owns and operates these distribution centers for its own use consequently b is not engaged in the wholesale distributive trade business see revrul_77_476 therefore b’s assets related to the distribution centers are not included in asset cla sec_57 of revproc_87_56 instead these assets are included in the asset class es associated with b’s food and meat manufacturing business similarly the assets related to b’s kitchens for testing products are not included in asset cla sec_57 of revproc_87_56 b’s kitchens for testing products are connected with its food and meat manufacturing business and these test kitchens are for b’s own use consequently the test kitchens are part and parcel of b’s food and meat manufacturing business accordingly b’s test kitchen assets are included in the asset class es associated with b’s food and meat manufacturing business moreover the assets related to b’s wellness center are not included in asset cla sec_57 of revproc_87_56 this center is operated by b for_the_use_of its own employees b is not engaged in the business of providing the personal and professional services associated with the wellness center if the wellness center is used by b’s employees in its farming and manufacturing businesses b’s wellness center assets are included in the asset class es associated with b’s farming or manufacturing business according to the assets’ primary use this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions kathy reed senior technician reviewer
